Citation Nr: 0200130	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  01-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
plantar fasciitis with tendonitis and calcaneal spur of the 
left foot for the period from February 1, 1999, to May 19, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and in the Army Reserves until the 1990's.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced the veteran's service-connected left 
foot disability from 30 percent to 10 percent by rating 
decision dated in November 1998 and made effective as of 
February 1, 1999.  Thereafter, the RO restored the 30 percent 
disability rating for the left foot disorder effective as of 
May 19, 2000.

A videoconference hearing was held before the undersigned 
Member of the Board sitting in Washington, D.C., with the 
veteran in St. Petersburg, Florida, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  In July 1998, the RO notified the veteran of a proposal 
to reduce the evaluation for a left foot disability to 10 
percent based on an improvement shown in his disability.

3.  The RO reduced the veteran's rating to 10 percent by 
rating decision dated in November 1998 and made effective as 
of February 1, 1999.

4.  At the time of the reduction in 1998, the veteran left 
foot disability rating had been in effect since 1996, less 
than five years.

5.  At the time of the reduction, the veteran's left foot 
disability was manifested by complaints of pain and findings 
of decreased sensation, plantar fasciitis and a calcaneal 
spur in the plantar aspect of the left heel.

6.  By rating decision dated in October 2000, the RO 
increased the veteran's left foot disability rating to 30 
percent effective as of May 19, 2000.


CONCLUSION OF LAW

The veteran is entitled to a 30 percent evaluation for 
plantar fasciitis with tendonitis and calcaneal spur of the 
left foot for the period from February 1, 1999, to May 19, 
2000.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.71a, Diagnostic 
Code (DC) 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his disability rating 
was improperly reduced from 30 percent to 10 percent 
effective in February 1999.  He asserts that his disability 
had not improved and that he was entitled to maintain a 30 
percent rating for the entire time.  After a review of the 
evidence, the Board finds that the veteran initiated a timely 
appeal from the November 1998 rating reduction and that this 
rating never became final.  Further the Board concludes that 
the veteran is entitled to restoration of the 30 percent 
rating for his left foot disability.

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2001).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  The veteran is also to be informed that he/she may 
request a predetermination hearing, provided that the request 
is received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (2001).

Historically, the veteran filed a claim for a left foot 
disability in September 1994, which the RO ultimately granted 
by rating decision dated in June 1996.  A 30 percent rating 
was assigned under DC 5284 and made effective to September 
14, 1994, the date the veteran filed his claim.  Under DC 
5284, a moderate foot injury warrants a 10 percent rating, a 
moderately severe foot disability warrants a 20 percent 
rating, and a severe foot injury will be assigned a 30 
percent rating.  With actual loss of use of the foot, a 40 
percent rating will be assigned.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In this case, the RO determined that the veteran's 
plantar fasciitis to be analogous to a foot injury under DC 
5284.

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his left foot 
disability.  Specifically, the RO issued a rating decision in 
July 1998 proposing the reduction in the veteran's 30 percent 
disability evaluation, and he was notified of the proposed 
action by letter dated July 29, 1998.  He submitted 
correspondence dated in September 1998 indicating his request 
for a higher rating but he made no reference to the reduction 
directly, and did not request a predetermination hearing.  No 
additional evidence was submitted.  Thereafter, the proposed 
reduction was effectuated in a November 1998 rating decision 
and made effective February 1, 1999.  As such, the RO's 
reduction of the evaluation of the veteran's left foot 
disability was procedurally in accordance with the provisions 
of 38 C.F.R. § 3.105.

The veteran submitted correspondence dated in January 1999 in 
which he stated that his service-connected left foot disorder 
had not improved, but had deteriorated.  This constitutes a 
Notice of Disagreement (NOD) with the November 1998 
reduction.  See Gallegos v. Gober, 14 Vet. App. 50 (2000).  
The RO construed this correspondence as a request for an 
increase rather than as a NOD.  Consequently, the RO failed 
to issue a Statement of the Case (SOC) as required by 38 
C.F.R. § 19.26.  The United States Court of Appeals for 
Veterans Claims has held that where a claimant has filed a 
NOD and the RO has not issued a SOC, the issue must be 
remanded to the RO for a SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  However, in this case, the Board is 
allowing the veteran's claim and therefore a remand is not 
necessary to comply with due process.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board notes that the determination of a disability rating 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
However, those provisions do not apply in this case because 
the veteran's rating had been in effect for less than five 
years at the time of the reduction and was considered not to 
be stabilized.

VA outpatient treatment record dated in March 1997 reflect 
that the veteran complained of bilateral heel pain.  He had 
apparently undergone surgery in 1995 and had subsequent 
injections for pain management.  The veteran underwent left 
foot surgery in July 1997.  In an August 1997 note, fibrosis 
was noted with minimal edema and minimal erythema.  In a 
September 1997 post-operative follow-up note, the veteran 
complained of left ankle swelling and slight edema of the 
left ankle was noted.  The clinical assessment was status-
post tarsal tunnel release on the left.

In a February 1998 VA examination, the veteran complained of 
a sore left heel.  Examination revealed decreased sensation 
with loss of painful stimuli in the plantar aspects of the 
left foot.  There was pain in the heel consistent with 
plantar fasciitis and positive percussive pain over the 
posterior tibial nerve.  The clinical impression was residual 
pain and paresthesia secondary to tarsal tunnel releases 
bilaterally, bilateral plantar fasciitis in both heels, 
peripheral neuropathy secondary to diabetes, and a calcaneal 
spur in the plantar aspect of the left heel consistent with 
plantar fasciitis.

Based on this examination and the outpatient treatment 
records, the RO proposed to reduce the veteran's disability 
rating to 10 percent based on an improvement in his left heel 
disability.  The rating was, in fact, reduced by rating 
decision dated in November 1998 and made effective to 
February 1999.  However, in a rating decision dated in 
October 1998, the RO noted that VA outpatient treatment 
records showed that the veteran continued to seek treatment 
for left foot problems and that he was receiving medications 
and injections for pain which were initially helpful but then 
lost effectiveness.  The RO restored the 30 percent rating 
for the left foot disorder effective May 19, 2000.

At a videoconference hearing before the Board in July 2001, 
the veteran testified that he received injections in his left 
foot and underwent physical therapy and treatment from 1996 
to 1998.  He related that his pain was 6/10 in 1998, with a 
maximum of 9/10.  He also reported undergoing surgery in 
1994, 1996, and 1997.  He related that his condition 
continued to deteriorate and that he received longer and more 
extensive treatment, including ultrasound and steroid 
injections, which only provided temporary relief.

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that the criteria for a 30 percent rating for a 
left foot disability were met for the period from February 
1999 through May 2000.  Taken together, the complaints of 
pain and the examination findings of decreased sensation, 
plantar fasciitis and a calcaneal spur in the plantar aspect 
of the left heel more nearly approximate the criteria 
required of a 30 percent rating under DC 5284.

In allowing the veteran's claim, the Board has taken into 
consideration the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Inasmuch as the benefit sought on appeal is 
allowed, the mandates of the VCAA have been satisfied.


ORDER

Restoration of a 30 percent evaluation for plantar fasciitis 
with tendonitis and calcaneal spur of the left foot for the 
period from February 1, 1999, to May 19, 2000, is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

